
  Azerbaijan 1995 (rev. 2016)
  
  

  

  


Preamble


The Azerbaijan people, continuing the traditions of many centuries of their Statehood, guided by the principles which are reflected in the Constitutional Act on the State Independence of the Republic of Azerbaijan, wishing to provide welfare for all and everyone, and to establish justice, freedom, security, and being aware of their responsibility before past, present, and future generations, exercise their sovereign right by solemnly declaring the following goals:







•
to protect the independence, sovereignty and the territorial integrity of the Republic of Azerbaijan;






•
to guarantee the democratic system within the framework of the Constitution;






•
to achieve the realization of a civil society;






•
to establish a law-governed, secular state which assures the supremacy of the law as an expression of the will of the people;






•
to assure to all a decent level of life in accordance with a just economic and social order;






•
to live under conditions of friendship, peace and safety with other peoples, maintaining a commitment to general human values and to implement a mutually beneficial cooperation for these purposes.




For the sake of the above stated high intentions, this Constitution shall be adopted through a nationwide referendum.



First part. General provisions



Chapter I. The Power of the People



Article 1. Source of Power




I. The Azerbaijan people are the sole source of State power in the Republic of Azerbaijan.




II. The Azerbaijan people include citizens of the Republic of Azerbaijan that live in the territory of the Republic of Azerbaijan or outside the country and that obey the Azerbaijan State and its Laws. This does not exclude norms defined by the international law.



Article 2. The Sovereignty of the People




I. The Azerbaijan people have the sovereign right to freely and independently decide their fate and to establish the form of its own governance.




II. The Azerbaijan people implement their sovereign right by universal elections-referendum and by their representatives elected on the basis of universal, direct and equal elections by secret and individual ballot.



Article 3. Matters to be determined by Referendum




I. The Azerbaijan people can settle every matter connected with their rights and interests by referendum.




II. The below-mentioned matters can only be determined by referendum:







1.
The adoption of the Constitution of the Republic of Azerbaijan and the introduction of changes to it.






2.
The change of State borders of the Republic of Azerbaijan.






III. A referendum cannot be held concerning the following matters:







1.
Taxes and the state budget;






2.
Amnesty and pardon;






3.
The election, appointment or confirmation of officials, whose election, appointment or confirmation are within the competence of the legislative organs and (or) the executive power.





Article 4. The Right to Represent the People


No one except authoritative representatives elected by the people have the right to represent, speak for and address on behalf of the people.



Article 5. The Unity of the People




I. The Azerbaijan people are united.




II. The unity of the Azerbaijan people constitutes the foundation of the Azerbaijan State. The Republic of Azerbaijan is wholly and indivisibly the Homeland for all the citizens of the Republic of Azerbaijan.



Article 6. Banning of Power Usurpation




I. No part of the Azerbaijan people, either an individual, or a social group or an organization has the right to usurp the authority of the Azerbaijan people to exercise the power.




II. Power usurpation is the most serious crime directed against the people.



Chapter II. Foundations of the State



Article 7. The Azerbaijan State




I. The Azerbaijan State is a democratic, law-governed, secular, unitary republic.




II. The Republic of Azerbaijan sovereign power in internal matters is confined to legal rules, while in international matters it is restricted to solely international agreements.




III. State power in the Republic of Azerbaijan is based on the principle of separation of powers:







•
Legislative power is exercised by the Milli Majlis of the Republic of Azerbaijan.






•
Executive power is vested in a President of the Republic of Azerbaijan.






•
Judicial power is administered by courts.






IV. According to the constitutional provisions, executive, legislative and judicial powers cooperate and are independent within the framework of their authority.



Article 8. The Head of the Azerbaijan State




I. The President is the Head of the Republic of Azerbaijan. He represents the Azerbaijan State in home and foreign policies.




II. The President of the Republic of Azerbaijan embodies the unity of the Azerbaijan people and ensures the continuity of the Azerbaijan State.




III. The President of the Republic of Azerbaijan guarantees independence, territorial integrity and fulfillment of international agreements to which the Republic of Azerbaijan is a party.




IV. The President of the Republic of Azerbaijan ensures the independence of the judicial power.



Article 9. The Armed Forces




I. The Republic of Azerbaijan establishes the Armed Forces to ensure its security and protection. The Armed Forces are composed of the Azerbaijan army and other armed formations.




II. The Republic of Azerbaijan rejects war as a means of encroaching on the independence of other States and of settling international conflicts.




III. The President of the Republic of Azerbaijan is the Commander in Chief of the Armed Forces.



Article 10. Principles of Foreign Policy


The Republic of Azerbaijan conducts its relations with other States on the basis of the principles recognized by the universally acknowledged rules of international law.



Article 11. Territory




I. The territory of the Republic of Azerbaijan is unitary, inviolable and indivisible.




II. The Republic of Azerbaijan territory includes the Republic of Azerbaijan inner waters, the Caspian Sea (Lake) sector relating to the Republic of Azerbaijan, [and] the air space over the Republic of Azerbaijan.




III. The territory of the Republic of Azerbaijan may not be torn away. The Republic of Azerbaijan shall not yield its territory, or part of it, in any form, to anyone; borders can be specified only by the Decree of the Milli Majlis of the Republic of Azerbaijan on the basis of the will of the people of Azerbaijan.



Article 12. The Supreme Objective of the State




I. The supreme objective of the State shall be to ensure human rights and civil liberties and an adequate standard of living for the citizens of Azerbaijan.




II. The human rights and civil liberties enumerated in this Constitution shall be implemented in accordance with the international agreements to which the Republic of Azerbaijan is a party.



Article 13. Property




I. The property in the Republic of Azerbaijan is inviolable and protected by the State.




II. The property can have the form of State property, private property and municipal property.




III. The property cannot be used against human rights and civil liberties, against interests of the society and State, against human dignity.



Article 14. Natural Resources


Natural resources belong to the Republic of Azerbaijan, without damage to the rights and interests of any physical or juridical person.



Article 15. Economic Development and the State




I. The development of the economy in the Republic of Azerbaijan, based on various forms of property, aims to ensure the prosperity of the people.




II. The Azerbaijan State creates conditions for the development of a socially oriented economy, guarantees free enterprise and prevents monopolies and unfair competition in economic relations.



Article 16. Social Development and the State




I. The Republic of Azerbaijan ensures the improvement of the well-being of the people and every citizen, their social protection and normal living standard.




II. The Republic of Azerbaijan promotes the development of culture, education, medical care, science, art, protects the nature of the country, historical, material and spiritual values of the people.



Article 17. Family, Children and the State




I. The family as the foundation of society is under special protection of the State.




II. Taking care of children and their upbringing is the obligation of the parents. The State sees to it that this obligation is fulfilled.




III. Children who do not have parents or guardians and are deprived of parental care are under the protection of the State.




IV. It is prohibited to involve children in activities that may threaten their lives, health, or morality.




V. Children under the age of 15 may not be employed for work.




VI. The State supervises the implementation of children's rights.



Article 18. Religion and the State




I. In the Republic of Azerbaijan religion is separated from the State. All religions are equal before the law.




II. The spread and propaganda of religions (religious movements) which humiliate human dignity and contradict the principles of humanity are banned.




III. The State education system is of secular character.



Article 19. National Currency




I. The currency of the Republic of Azerbaijan is the manat.




II. The Central Bank of the Republic of Azerbaijan is the exclusive property of the State. The Central Bank has the sole legal right to issue notes or to take them out of circulation.




III. Usage of any other currency besides the manat as a means of payment in the territory of the Republic of Azerbaijan is prohibited.



Article 20. Restriction of State Loans


The Republic of Azerbaijan does not support or provide loans for activities aimed at a mutiny or coup d'etat.



Article 21. State Language




I. The State language of the Republic of Azerbaijan is the Azerbaijan language. The Republic of Azerbaijan shall ensure the development of the Azerbaijan language.




II. The Republic of Azerbaijan guarantees the free use and development of other languages spoken by the population.



Article 22. The Capital


Baku is the capital of the Republic of Azerbaijan.



Article 23. Azerbaijan State Symbols




I. The State symbols of the Republic of Azerbaijan are the Republic of Azerbaijan Flag, the Republic of Azerbaijan Emblem and the Republic of Azerbaijan National Anthem.




II. The State Flag of the Republic of Azerbaijan consists of three wide stripes. The upper stripe is of blue color, the middle stripe is red and the lower one is green. There is a white crescent and eight pointed star in the middle of the red stripe on both sides of the Flag. The proportion of the width to the length is 1 by 2.




III. The design of the Republic of Azerbaijan Flag and the Republic of Azerbaijan State Emblem, the music and the text of the Republic of Azerbaijan National Anthem shall be defined by a Constitutional Law.



Second part. Major rights, freedoms and responsibilities



Chapter III. Principal Human Rights and Civil Liberties



Article 24. Main Principles Concerning Human Rights and Civil Liberties




I. Human dignity is protected and respected.




II. Every citizen from birth enjoys inviolable, undeniable and inalienable rights and freedoms.




III. Rights and freedoms also include commitments to society and other individuals. Abuse of rights is not allowed.



Article 25. Right to Equality




I. Everyone is equal before the law and the court.




II. Men and women have equal rights and freedoms.




III. Everyone has equal rights and freedoms irrespective of race, ethnicity, religion, sex, origin, property status, social position, convictions, political party, trade union organization and social unity affiliation. Limitations or recognition of rights and freedoms because of race, ethnicity, social status, language, origin, convictions and religion are prohibited.




IV. No one may be harmed, granted advantages or privileges, or deprived from granting advantages and privileges on the basis of the abovementioned grounds.




V. Everyone shall be guaranteed equal rights in any proceeding before state authorities and bearers of public authority that decide on his or her rights and duties.




VI. Persons with impaired health are entitled to all rights and carry all duties vested by this Constitution, except in cases when enjoyment of rights and performance of duties is impeded on their limited abilities.



Article 26. Protection of Human rights and civil liberties




I. Everyone is authorized to defend his or her human rights and freedoms by accepted means.




II. The State ensures the protection of human rights and freedoms.



Article 27. Right to Life




I. Everyone has the right to life.




II. Every citizen's right to life is inviolable with the exception of cases when as a result of the armed attack, an enemy soldier is killed, capital punishment is executed according to the court's decision and other cases specified by law.




III. Capital punishment as an extreme measure of punishment is still in force and can be applied to an individual for committing a grave crime against the State and different persons.




IV. Except in case of necessary defense, dire necessity, apprehension and detention of a criminal, prevention of an escape by a prisoner, prevention of a revolt or coup against the State, an armed attack against the country, the use of a weapon against a human is not permitted.



Article 28. Right to Freedom




I. Everybody has the right to freedom.




II. The right to freedom is only limited by detention, arrest or imprisonment by procedures specified by law.




III. Anyone who is legally in the territory of the Republic of Azerbaijan can freely move and choose a place of domicile for himself and to travel from the Republic of Azerbaijan.




IV. A citizen of the Republic of Azerbaijan has the right to come back to his or her country unhampered.



Article 29. Right to Property




I. Everyone has the right to property.




II. No form or kind of property shall have any advantage. The property right, including the private property right, is protected by law.




III. Every individual may possess moveable and immoveable property. The property right consists of the owner's right to possess, use and dispose of the property, individually or jointly.




IV. No one is dispossessed without a decision of the court. Complete confiscation is inadmissible. The alienation of property for state needs is allowed only after a fair reimbursement of its value has been granted.




V. Private property shall entail social responsibility.




VI. Land ownership may be restricted by law due to social justice and for efficient use of the land.




VII. The State secures the right of succession.



Article 30. Right to Intellectual Property




I. Everyone has the right to intellectual property.




II. Copyright, the right of invention and other forms of intellectual property shall be guaranteed by the State.



Article 31. The Right to a Secure Life




I. Everyone has the right to a secure life.




II. With the exception of cases specified by law, infringement upon a person's life, his or her physical and mental health, property, residence, the use of force against him or her is prohibited.



Article 32. Personal Inviolability




I. Everyone has the right to personal inviolability.




II. Everybody has the right to keep their family life secret or private. Except in cases specified by law, interference with a person's private or family life is prohibited. Everyone has a right to protection against unlawful interference with his or her private or family life.




III. It is prohibited to gather, store, use or disseminate information about a person's private life without his or her consent. No one shall be followed, filmed, photographed, recorded, or subjected to any other similar actions without his or her knowledge or despite his or her disapproval, except when such actions are prescribed by law.




IV. The State guarantees everybody's right to keep secret their correspondence, telephone conversations and information transmitted by mail, telegraph or other means of communication. This right might be restricted, as specified by legislation, to prevent crime or to find out true facts when investigating criminal case.




V. Everyone may become familiar with the materials collected in regards to him or her save in cases prescribed by law. Everyone has a right to demand correction or elimination of the information collected in regards to him or her, which does not correspond to the truth or is incomplete or collected through violation of the provisions of law.




VI. It is prohibited to enter information resources carried on the paper or in electronic form in order to obtain information on third party, except in the cases provided by law.




VII. Information technologies cannot be used for disclosing information about private life, including convictions, religion and ethnic identity except in the cases when the concerned person has openly expressed his consent or when the statistic data of anonymous nature are being processed without discrimination and other cases provided by law.




VIII. Scope of the personal information, as well as the condition of their processing, collection, passing, use and protection is defined by law.



Article 33. Inviolability of Residence




I. Everyone has the right to inviolability of the residence.




II. With the exception of cases specified by law or court no one is authorized to enter a residence against the will of the resident.



Article 34. Right to Marriage




I. Everybody has the right to marriage upon reaching the age specified by law.




II. Marriage is contracted on the basis of voluntary consent. No one shall be forced to marry.




III. Family and marriage are under the protection of the State. Mothers, fathers and children shall be protected by law. The State renders assistance to large families.




IV. The rights of husband and wife are equal. The care and raising of children is the right and obligation of both parents.




V. Children have the obligation to take care of their parents. Able-bodied children upon reaching the age of 18 have the duty to support their invalid parents.



Article 35. Right to Work




I. Work is the basis of individual and social well-being.




II. Everyone, depending on working skills, has the right to freely choose the activity, profession, position and area of employment.




III. No one can be forced to work.




IV. Labor contracts are freely signed. No one can be forced to sign contracts.




V. On the basis of [a] court decision, it is permissible under conditions specified by law to impose hard labor, forcing them to work under orders issued by authorized officials to perform required work during a state of emergency or martial law.




VI. Everyone has the right to work under safe and healthy conditions, to receive without distinction no less than the minimum salary fixed by the State for fulfilled labor.




VII. The unemployed have the right to receive social benefits from the State.




VIII. The State shall do everything in its power to eradicate unemployment.



Article 36. Right to Strike




I. Everyone has the right to strike either on his own or collectively with others.




II. The right to strike of people working on a contract basis can be limited only in cases specified by law. Military and civil persons serving in the Armed Forces of the Republic of Azerbaijan shall not go on strike.




III. Individual and collective labor disputes are settled in the procedure established by law.




IV. Except as provided by law, a lockout is prohibited.



Article 37. Right to Rest




I. Everyone has the right to rest.




II. To people working on contract with [a] maximum 8-hour working day, rest and holiday days, at least 21-day paid annual leave is guaranteed.



Article 38. Right to Social Security




I. Everyone has the right to social security.




II. It is the obligation of the family members initially to render assistance to those in their family who need it.




III. Everyone has the right to social security in old age, sickness specified by law, disability, when losing work ability or the breadwinner of the family, when unemployed and in other cases specified by law.




IV. Minimal pensions and social benefits are established by law.




V. The State creates possibilities for developing charity work, voluntary social insurance and other forms of social security and shall promote their development.



Article 39. Right to Live in a Healthy Environment




I. Everyone has the right to live in a healthy environment.




II. Everyone has the right to collect information on the environmental situation and to get compensation for damage rendered to the health and property due to the violation of ecological rights.




III. No one may cause threat or damage to the environment and natural resources beyond the limits set by law.




IV. The state guarantees the preservation of ecological balance and protection of the species of wild plants and animals determined by law.



Article 40. Right to Culture




I. Everyone has the right to participate in cultural life, make use of cultural institutions and cultural wealth.




II. Everyone must treat with respect historical, cultural and spiritual values, preserve them and protect cultural monuments.



Article 41. Right to Health Protection




I. Everyone has the right to health protection and medical aid.




II. The State, acting on the basis of various forms of property, implements necessary measures to promote the development of all aspects of health services, ensures the sanitary-epidemiological well-being and creates various forms of medical insurance.




III. Officials are held to account if they withhold information on facts or situations which threaten the life or health of people.



Article 42. Right to Education




I. Everyone has the right to an education.




II. The State guarantees the right to free compulsory secondary education.




III. The system of education is controlled by the State.




IV. Regardless of material conditions, the State guarantees [that] talented and merited persons continue their education.




V. The State establishes minimum educational standards.



Article 43. Right to Residence




I. No one can be deprived of his or her residence.




II. The State provides loans for the construction of houses and blocks of apartments, takes measures in order to implement [the] right to residence.



Article 44. National and Ethnic Identity




I. Everyone has the right to preserve one's national identity.




II. No one can be deprived of the right to change one's national identity.



Article 45. Right to Use the Mother Tongue




I. Everyone has the right to use the mother tongue. Everyone has the right to be raised and get an education, be engaged in creative activities in one's mother tongue.




II. No one can be deprived of the right to use the mother tongue.



Article 46. Protection of Honor and Dignity




I. Everyone has the right to protect his or her honor and dignity.




II. The State shall protect personal dignity. Nothing can justify humiliation of personal dignity.




III. Nobody can be tortured or tormented, nobody shall suffer a treatment or punishment humiliating to human dignity. Nobody can be experimented upon-medically, scientifically or in any other way-without his or her consent.



Article 47. Freedom of Thought and Speech




I. Everyone has the freedom of thought and speech.




II. Nobody may be forced to identify or refuse his or her ideas and principles.




III. Propaganda inciting racial, ethnic, religious, social animosity or hostility or relying on any other criteria is inadmissible.



Article 48. Freedom of Conscience




I. Everyone has the right to freedom of conscience and religion.




II. Everyone has the right to independently define his or her attitude towards religion, to profess religion alone or together with others, or to profess no religion at all, to express and spread religious convictions.




III. The free conduct of religious rites if it does not violate public order or public morality is authorized.




IV. The violation of the freedom of religion and self-expression is not allowed.




V. No one shall be forced to express (or demonstrate) his or her religious faith and belief, to execute religious rituals or participate in religious ceremonies.



Article 49. Freedom of Assembly




I. Everyone has the right to freely gather with others.




II. Everyone has the right, upon notification in advance of responsible government organs, to peaceful, unarmed gatherings, meetings, demonstrations, rallies, street processions, pickets together with others, provided that public order and public morals are not violated.



Article 50. Freedom of Information




I. Everyone has the right to legally seek, receive, pass, prepare and disseminate information.




II. The freedom of mass media is guaranteed. State censorship of mass media, including print media, is forbidden.




III. Everyone's right to refute or reply to the information published in the media and violating his or her rights or damaging his or her interests shall be guaranteed.



Article 51. Freedom of Creative Work




I. Everyone has the freedom of creative work.




II. The State ensures the realization of belles-lettres, scientific-technical and other forms of creative work.



Article 52. Right to Citizenship


A person having political and legal relationship to the Republic of Azerbaijan as well as mutual rights and obligations is a citizen of the Republic of Azerbaijan. A person born on the territory of the Republic of Azerbaijan is a citizen of the Republic of Azerbaijan. A person whose one parent is a citizen of the Republic of Azerbaijan is a citizen of the Republic of Azerbaijan.



Article 53. Guarantee of the Citizenship Right




I. A citizen of the Republic of Azerbaijan cannot be deprived of his or her citizenship of the Republic of Azerbaijan (except for statutory cases of its loss).




II. A citizen of the Republic of Azerbaijan can under no circumstances be expelled from the Republic of Azerbaijan or extradited to a foreign state.




III. The Republic of Azerbaijan guarantees the legal defense and protection of citizens of the Republic of Azerbaijan who reside temporarily or permanently abroad.



Article 54. Right to Participate in the Political Life of Society and the State




I. Citizens of the Republic of Azerbaijan have the right to participate without hindrance in the political life of the society and the State.




II. Every citizen of the Republic of Azerbaijan has the right to independently show resistance to the attempt of a mutiny against the State or against forced change of the constitutional order.



Article 55. Right to Participate in the Government of the State




I. Citizens of the Republic of Azerbaijan have the right to participate in the Government. They can implement this right directly or by their representatives.




II. Citizens of the Republic of Azerbaijan have the right to serve in government organs. Officials to government organs are appointed from the citizens of the Republic of Azerbaijan. Foreign citizens and persons without citizenship can be admitted to government service by the procedures specified by law.



Article 56. Election Right




I. Citizens of the Republic of Azerbaijan have the right to elect and be elected to the government organs and also to participate in referenda.




II. The right to participate in the elections as well as in the referenda does not belong to persons whose incapacity has been determined by court.




III. Professional military persons, judges, government officials, persons sentenced to imprisonment according to a court decision brought into effect, religious officials and other people mentioned in the present Constitution and laws are limited in their right to be elected.



Article 57. Right to Petition




I. Citizens of the Republic of Azerbaijan have the right to address themselves to their government organs as well as to send them individual and collective petitions. Military servants can use this right only on an individual basis. Response to each petition must be given in the procedure and the terms established by law.




II. Citizens of the Republic of Azerbaijan have the right to criticize the activity of government organs, their officials, political parties, professional unions, other public unions and individuals. They may not be persecuted for exercising this right. Insult and slander cannot be considered criticism.



Article 58. Right to Association




I. Everyone has the right to associate freely with others.




II. Everyone has the right to set up any organization, including a political party, professional union and any other public association or to enter an already existing association. The independent activity of all associations is guaranteed.




III. No one can be forced to enter an association or to remain its member.




IV. Activity of unions which intend forcible overthrow of legal state power on the whole territory of the Republic of Azerbaijan or in any part thereof and other objectives which are considered a crime, or use criminal methods are prohibited. The activities of unions which violate the Constitution and laws can be curtailed solely by a court order.



Article 59. Right to Freedom of Enterprise




I. Everyone has the right to use his or her opportunities, abilities and property, to be independently or jointly with others engaged in business activity or in any other kind of economic activity.




II. The state only regulates the protection of state interests, human life and health in business activity.



Article 60. Administrative and judicial guarantee of rights and freedoms




I. Everyone is guaranteed the protection of his rights and freedoms in the administrative manner and in court.




II. Everyone has the right to an unbiased approach to their work and consideration of the case within a reasonable time in the administrative proceedings and litigation.




III. Everyone has the right to being heard in administrative proceedings and litigation.




IV. Everyone may appeal to court in the administrative manner against the actions and inaction of public authorities, political parties, legal entities, municipalities and their officials.



Article 61. Right to Receive Legal Help




I. Everyone has the right to receive qualified legal assistance.




II. In cases specified by law, legal help shall be rendered free at the expense of the State.




III. Everyone from the moment of being detained, arrested, charged with a crime on the part of authorized State organs has the right to seek the help of the Defender.



Article 62. Prohibition of Changes of Court Jurisdiction


Everyone has the right to have his or her case considered in a court specified by law. It is prohibited to have the case considered in another court without his or her consent.



Article 63. Presumption of Innocence




I. Everyone has the right to the presumption of innocence. Everyone who is charged with a crime shall be considered innocent until his or her guilt has been proven in the procedure specified by law, and a verdict, passed by the court, has come into effect.




II. In case there are grounded suspicions concerning a person's guilt, it is not permitted to bring in a verdict of guilty with respect to the person.




III. A person who is charged with a crime is not obliged to prove his or her innocence.




IV. Evidence obtained by violating the law cannot be used when administering justice. Without a verdict passed by the court, no one can be found guilty of committing a crime.



Article 64. Inadmissibility of Repeated Conviction for the Same Crime


No one shall be convicted repeatedly for the same crime.



Article 65. Right of Repeated Appeal to Court


Everyone has the right to appeal to a higher court for reconsideration of the verdict passed with respect to him in the procedure specified by law as well as appeal for pardon and for mitigating the punishment.



Article 66. Inadmissibility of Forced Testifying Against Relatives


No one can be forced to testify against himself, wife (husband), children, parents, brother, sister. A complete list of relatives against whom testifying is not obligatory is determined by law.



Article 67. Rights of the Detained, Arrested, and Accused of a Crime




I. Everyone who has been detained, arrested, accused of a crime on the part of competent State organs must be given immediate explanation of his or her rights and the reason for being arrested and brought to justice.




II. Every person accused of a criminal offence shall be heard before being sentenced.



Article 68. The right to protection against arbitrariness and being treated with dignity




I. Everyone has the right to being treated by public bodies with dignity that rules out arbitrariness.




II. The rights of a person who has been a victim of a crime and abuse of power shall be protected by the law. A victim has the right to participate in court examination and to demand compensation for damage caused to him.




III. Everyone has the right to receive compensation from the State for the damage caused to him as a result of illegal actions or inaction of government organs or their officials.




IV. The government, together with civil servants, shall bear civil liability for damage caused to human rights and freedoms as a result of unlawful actions and inaction of public servants, and the violation of their guarantees.



Article 69. Rights of Foreign Citizens and Persons without Citizenship




I. Foreign citizens and persons without citizenship when in the Republic of Azerbaijan can enjoy all rights and freedoms and shall fulfill all the obligations together with citizens of the Republic of Azerbaijan, if they do not contradict the law or an international agreement to which the Republic of Azerbaijan is a party.




II. Rights and freedoms of foreign citizens and people without citizenship residing permanently or temporarily in the territory of the Republic of Azerbaijan can be restricted only in accordance with the international legal norms and laws of the Republic of Azerbaijan.



Article 70. Right to Political Asylum




I. According to the universal international legal norms the Republic of Azerbaijan grants political asylum to foreign citizens and persons without citizenship.




II. Extradition to another State of persons persecuted for their political convictions and deeds which are not considered crimes in the Republic of Azerbaijan shall not be authorized.



Article 71. Protection of Human rights and civil liberties




I. The legislative, executive and judicial powers shall observe and protect human rights and freedoms fixed in the Constitution.




II. No one can curtail the implementation of the rights and freedoms of man and citizen. Everyone's rights and freedoms are subject to the restrictions provided for in the Constitution and the laws as well as to the limits resulting from the rights and freedoms of others. Restriction rights and freedoms should be proportional to the result expected by the state.




III. Upon declaration of war, martial law and exceptional situation, as well as mobilization that the implementation of human rights and freedoms can be partially and temporarily curtailed taking into consideration international obligations of the Republic of Azerbaijan. The population shall be notified in advance of the temporary suspension of human rights and freedoms.




IV. No one shall be compelled to make public religious and other convictions and thoughts and be persecuted for them.




V. None of the provisions of the Constitution may be used to abolish human rights and civil liberties.




VI. In the territory of the Republic of Azerbaijan, human rights and freedoms are immediately in force.




VII. Disputes in relation to human rights and freedoms shall be resolved in court.




VIII. No one can be responsible for a deed which at the time of being committed was not considered a violation of law. If after violating the law a new law removed or mitigated the responsibility for such actions the new law is applied in that case.




IX. Everyone is free to do anything which is not prohibited by law and no one may be forced to do anything which is not prescribed by law.




X. The state institutions may act only on the basis of this Constitution, in the manner and within the boundaries prescribed by law.



Chapter IV. Principal Obligations of Citizens



Article 72. Principal Obligations of Citizens




I. Everyone has responsibilities towards the State and society which result directly from his or her rights and freedoms. Duties may be established for anyone only by this Constitution or by law.




II. Everyone must abide by the Constitution and the laws of the Republic of Azerbaijan, respect the rights and freedoms of other people, and fulfill other obligations specified by law.




III. Ignorance of the law shall not relieve a person of his or her responsibility.



Article 73. Taxes and Other State Duties




I. Everyone has the responsibility to pay taxes and other State dues imposed by the law in full and without delay.




II. No one can be forced to pay taxes and other State dues over and above the amount determined by the law and if there are no reasons specified by the law.



Article 74. Loyalty to the Homeland




I. Loyalty to the Homeland is sacred.




II. Persons employed by election or appointment in the legislative, executive and judicial organs bear responsibility for proper and accurate implementation of their obligations and in cases specified by the law take an oath.




III. A person holding a position by election or appointment in the legislative, executive and judicial organs, who has taken the oath of allegiance to the Constitution of the Republic of Azerbaijan, shall be considered to have resigned from holding the position and cannot hold this position any more, if he is charged with a crime against the independence of the Republic of Azerbaijan, its constitutional order, mutiny against the State or overthrow of the government and if the person is convicted on the basis of this charge.



Article 75. Respect for State Symbols




I. Every citizen must respect the State Symbols of the Republic of Azerbaijan-its Flag, Emblem and National Anthem.




II. Expression of disrespect to the state symbols shall entail liability as determined by law.



Article 76. Defense of the Homeland




I. The Defense of the Homeland is the duty of every citizen. Citizens shall serve in the Armed Forces in accordance with the conditions specified by law.




II. If serving in the Armed Forces runs counter to a person's convictions then active military service can be replaced by an alternative one in the cases specified by the law.



Article 77. Protection of Historical and Cultural Monuments


To protect historical and cultural monuments is the duty of everyone.



Article 78. Environmental Protection


Protection of the environment is the duty of everyone.



Article 79. Prohibition to Execute Responsibilities Contradicting the Law


No one can be compelled to execute responsibilities contradicting the Constitution and the laws of the Republic of Azerbaijan.



Article 80. Responsibility


Violation of the present Constitution and the laws of the Republic of Azerbaijan as well as abuse of rights and freedoms and failure to fulfill responsibilities specified by the present Constitution and the laws of the Republic of Azerbaijan entails liability in the forms determined by law.



Third part. State power



Chapter V. Legislative Power



Article 81. Authority Competent to Exercise Legislative Power


The legislative power is exercised by the Milli Majlis of the Republic of Azerbaijan.



Article 82. Composition of the Milli Majlis of the Republic of Azerbaijan


The Milli Majlis of the Republic of Azerbaijan consists of 125 Deputies.



Article 83. Principles for the Elections to the Milli Majlis of the Republic of Azerbaijan


The Members of the Milli Majlis of the Republic of Azerbaijan are elected on the basis of majority voting in general, equal and direct elections by way of free, individual and secret voting.



Article 84. Term of Office for Members of the Milli Majlis of the Republic of Azerbaijan




I. The term of the office of the Milli Majlis of the Republic of Azerbaijan is five years. In case the conduct of elections to the Milli Majlis of the Republic of Azerbaijan cannot be held due to military operations under a state of war, the term of office of the Milli Majlis of the Republic of Azerbaijan shall be extended until the end of military operations. The decision of this matter shall be taken by the Constitutional Court of the Republic of Azerbaijan upon application of the state body organizing elections (referendum).




II. Elections of the Members of the Milli Majlis of the Republic of Azerbaijan are held every five years on the first Sunday of November.




III. The term of office for the Members of the Milli Majlis of the Republic of Azerbaijan are limited by the term of office of the Milli Majlis of the Republic of Azerbaijan.




IV. If the new elections are held to replace the Deputies that have ended the membership with new ones, the term of office of the newly elected Deputy is limited to the term of office of the Milli Majlis of the Republic of Azerbaijan.



Article 85. Requirements of Candidates for Deputy of the Milli Majlis of the Republic of Azerbaijan




I. Every citizen of the Republic of Azerbaijan with the right to participation in election can be elected a Deputy of the Milli Majlis of the Republic of Azerbaijan in the procedure determined by law.




II. Persons cannot be elected Members of the Milli Majlis of the Republic of Azerbaijan who have dual citizenship, are in State service in other countries, work in the executive or juridical organs, persons engaged in a different paid activity with the exception of scientific, creative and teaching work, ministers of religion, persons whose incapacity has been confirmed by a court, persons who serve their sentence in places of confinement based on a court verdict.



Article 86. Certification and Confirmation of Election Results


The election results shall be verified and confirmed by the Constitutional Court of the Republic of Azerbaijan.



Article 87. Expiration of Term of Office of the Deputies




I. The term of office of the Members of the Milli Majlis of the Republic of Azerbaijan expires on the day of the first sitting of the newly elected Milli Majlis of the Republic of Azerbaijan.




II. The elections to replace the Deputies who have left the Milli Majlis of the Republic of Azerbaijan shall not be held if less than 120 days remain until the expiration of the term of office.




III. The Milli Majlis of the Republic of Azerbaijan shall have power when the authority of 83 members is confirmed.



Article 88. Sessions of the Milli Majlis of the Republic of Azerbaijan




I. Every year, Milli Majlis of the Republic of Azerbaijan holds two regular, spring and autumn, sessions.


The first session of Milli Majlis of the Republic of Azerbaijan is called no later than one week from the day of confirmation of the authority of 83 deputies of Milli Majlis of the Republic of Azerbaijan.


If after the confirmation of the authority of 83 deputies of Milli Majlis of the Republic of Azerbaijan is not confirmed by the 10th of March, then the Constitutional Court of the Republic of Azerbaijan determines the time of the first session of Milli Majlis of the Republic of Azerbaijan.




II. Special sessions of the Milli Majlis of the Republic of Azerbaijan shall be summoned by the Speaker of the Milli Majlis of the Republic of Azerbaijan at the request of the President of the Republic of Azerbaijan, or 42 Members of the Milli Majlis.




III. The agenda of the special session is worked out by those members who required its convocation. After consideration of the agenda items the work of the special session shall be completed.




IV. The assemblies of the sessions of the Milli Majlis of the Republic of Azerbaijan shall be open to the public. An assembly of the session of the Milli Majlis may be closed to the public upon the claim of 83 members of parliament or the proposal by the President of the Republic of Azerbaijan.



Article 89. Termination of the Mandate of a Deputy of the Milli Majlis of the Republic of Azerbaijan and Loss of Powers




I. The powers of a Deputy of the Milli Majlis of the Republic of Azerbaijan are terminated in the following cases:







1.
the wrong counting of votes during the elections has been established;






2.
the citizenship of the Republic of Azerbaijan has been lost or citizenship of another country has been acquired;






3.
a crime has been committed and a court decision has come into effect;






4.
a position held in government organs, being a minister of religion, being engaged in the business, commercial or other paid activity (excepting scientific, teaching and creative activity);






5.
resignation of his or her own accord;






6.
in case this violates the requirement of Part III of Article 93 of this Constitution;






7.
in flagrant violation of statutory rules of ethical conduct for deputies.




The rules of termination of the membership to the Milli Majlis of the Republic of Azerbaijan are established by law.




II. The functions of the Members of the Milli Majlis of the Republic of Azerbaijan shall be considered to have been terminated when they are unable to fulfill their official duties and in other cases specified by law. The procedure in which such a decision is taken shall be established by law.



Article 90. The Immunity of the Deputy of the Milli Majlis of the Republic of Azerbaijan




I. The Deputy of the Milli Majlis of the Republic of Azerbaijan during the term of office has personal immunity. With the exception of cases when he has been caught in flagrante delicto, the Deputy during the term of office cannot be brought to court, detained, administrative measures of punishment cannot be applied to him. He cannot be arrested or punished in some other way and he cannot be searched or examined. The Deputy of the Milli Majlis of the Republic of Azerbaijan can be detained if caught in flagrante delicto. In this case the organ which has detained the Deputy of the Milli Majlis of the Republic of Azerbaijan must inform the General Procurator of the Republic of Azerbaijan.




II. The immunity of the Deputy of the Milli Majlis of the Republic of Azerbaijan can be terminated only by the decision of the Milli Majlis of the Republic of Azerbaijan on the basis of proposals of the Milli Majlis of the Republic of Azerbaijan by the General Procurator.



Article 91. Immunity from Prosecution of Members of the Milli Majlis of the Republic of Azerbaijan Answerable


The Members of the Milli Majlis of the Republic of Azerbaijan may not be prosecuted for their activity in the Milli Majlis, voting in the Milli Majlis and ideas expressed in the Milli Majlis. Concerning these cases clarifications and evidence can be required only with their consent.



Article 92. Organization of the Work of the Milli Majlis of the Republic of Azerbaijan


The Milli Majlis of the Republic of Azerbaijan shall determine its rules of procedure and establish its bodies, including the election of its Speaker and the Deputy Speakers, the organization of committees and commissions, and the establishment of a counting chamber.



Article 93. Acts of the Milli Majlis of the Republic of Azerbaijan




I. The Milli Majlis of the Republic of Azerbaijan shall adopt constitutional laws, laws and resolutions on matters within its competence.




II. Constitutional laws, laws and resolutions shall be adopted by the Milli Majlis in the procedure specified by the present Constitution.




III. Members of the Milli Majlis of the Republic of Azerbaijan shall exercise the right to vote in person.




IV. In the laws and resolutions the Milli Majlis of the Republic of Azerbaijan cannot assign specific tasks to executive organs and courts.



Article 94. General Rules to be Determined by the Milli Majlis of the Republic of Azerbaijan




I. The Milli Majlis of the Republic of Azerbaijan determines the general rules on the following matters:







1.
the use of human and civil constitutional rights and freedoms, State guarantee of these rights and freedoms;






2.
Presidential elections of the Republic of Azerbaijan;






3.
elections to the Milli Majlis of the Republic of Azerbaijan and the status of Members of the Milli Majlis of the Republic of Azerbaijan;






4.
referendum;






5.
the court system and the status of judges, procuracy; attorneyship; and notary business;






6.
legal procedures, implementation of court's decisions;






7.
municipal elections and the status of municipalities;






8.
the regime in exceptional situations; martial law regime;






9.
State awards;






10.
the status of physical and juridical persons;






11.
matters of civil law;






12.
transactions; civil law agreements, representations and inheritance;






13.
right of ownership, including the legal regime of the State, private and municipal property, right of intellectual property; other property rights; obligation right;






14.
family relations including trusteeship and guardianship;






15.
foundations of finance activity, taxes, duties and customs;






16.
labor relations and social security;






17.
determination of crimes and law violations; imposing responsibility for their commitment;






18.
defense and military service;






19.
State service;






20.
foundations of security;






21.
territorial organization; regime of State borders;






22.
ratification and denunciation of international agreements;






23.
communications and transport;






24.
statistics, metrology and standards;






25.
customs;






26.
commerce and transaction;






27.
banking, accounting, insurance.






II. On the matters mentioned in items 2, 3, 4 of the present Article the laws are passed by a majority of 83 votes; on the remaining matters-a majority of 63 votes are required to pass a law.




III. The first part of the present Article may be supplemented by a constitutional law.



Article 95. Matters to be Determined by the Milli Majlis of the Republic of Azerbaijan




I. The Milli Majlis of the Republic of Azerbaijan is competent to determine the following matters:







1.
the arrangement of the work of the Milli Majlis of the Republic of Azerbaijan;






2.
the establishment of diplomatic representation upon the proposal of the President of the Republic of Azerbaijan;






3.
the administrative-territorial division;






4.
the ratification and denunciation of international treaties and intergovernmental agreements containing rules contrary to the laws of the Republic of Azerbaijan;






5.
the ratification of the State fiscal budget on the proposal of the President of the Republic of Azerbaijan and exercising control over its use;






6.
the election of a commissioner for human rights of the Republic of Azerbaijan upon presentation by the President of the Republic of Azerbaijan;






7.
upon the proposal of the President of the Republic of Azerbaijan, ratification of the military doctrine of the Republic of Azerbaijan;






8.
ratification in cases specified by the present Constitution of the decrees of the President of the Republic of Azerbaijan;






9.
upon the proposal of the President of the Republic of Azerbaijan, giving consent to the candidate being appointed to the post of the Prime Minister of the Republic of Azerbaijan;






10.
on the proposal of the President of the President of the Republic of Azerbaijan appointment of the members of the Constitutional Court and Supreme Court of the Republic of Azerbaijan and the Courts of the Appeal of the Republic of Azerbaijan;






11.
appointment of the General Procurator on the proposal of the President of the Republic of Azerbaijan, giving consent to release the General Procurator from holding position on the proposal of the President of the Republic of Azerbaijan;






12.
removal of the President of the Republic of Azerbaijan from office by way of impeachment upon proposal of the Constitutional Court;






13.
removal of judges from holding positions on the proposal of the President of the Republic of Azerbaijan;






14.
taking the decision on a vote of confidence in the Cabinet of Ministers of the Republic of Azerbaijan;






15.
appointment and dismissal of the Chairperson and the members of the Board of Directors of the Central Bank of the Republic of Azerbaijan upon recommendation of the President of the Republic of Azerbaijan;






16.
giving consent to the use of the Armed Forces to the fulfillment of obligations not connected with their main purpose on the basis of the proposal of the President of the Republic of Azerbaijan;






17.
on the basis of the proposal of the President of the Republic of Azerbaijan, give consent to declare a war and conclude peace;






18.
schedule a referendum;






19.
amnesty; and






20.
hearing of the municipality reports.






II. Matters specified in items 1-5 of the present Article laws shall be passed by a majority of 63 votes; as for the remaining matters, resolutions shall be adopted in the same procedure if the present Constitution does not stipulate another procedure.




III. Resolutions shall also be adopted with respect to other issues, which, according to the present Constitution, fall within the competence of the Milli Majlis of the Republic of Azerbaijan, the issues connected with the organization of the activity of the Milli Majlis of the Republic of Azerbaijan, as well as the issues on which the opinion of the Milli Majlis of the Republic of Azerbaijan is required.




IV. The first part of the present Article may be supplemented by a constitutional law.



Article 96. The Right to Initiate Legislation in the Milli Majlis of the Republic of Azerbaijan




I. The right to initiate legislation (the right to submit draft laws and other issues to the discussion of the Milli Majlis of the Republic of Azerbaijan) in the Milli Majlis of the Republic of Azerbaijan belongs to the Members of the Milli Majlis of the Republic of Azerbaijan, the President of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan, forty thousand citizens of the Republic of Azerbaijan enjoying suffrage, the Prosecutor's Office of the Republic of Azerbaijan and the Ali Majlis of the Nakhichevan Autonomous Republic.




II. Draft laws or decisions submitted to the discussion of the Milli Majlis of the Republic of Azerbaijan by way of legislative initiative by the President of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan, forty thousand citizens of the Republic of Azerbaijan enjoying suffrage, the Prosecutor's Office of the Republic of Azerbaijan and the Ali Majlis of the Nakhichevan Autonomous Republic are submitted to the Milli Majlis of the Republic of Azerbaijan for discussion and put to the vote in the form in which they have been presented.




III. Changes to such laws or decisions may be made with the consent of the subjects exercising the right of legislative initiative.




IV. Draft laws or decisions presented by way of legislative initiative by the President of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan, forty thousand citizens of the Republic of Azerbaijan enjoying suffrage, the Prosecutor's Office of the Republic of Azerbaijan or the Ali Majlis of the Nakhichevan Autonomous Republic shall be put to the vote in the Milli Majlis of the Republic of Azerbaijan within a period of two months.




V. If the adoption of a draft law or decision has been declared a matter of urgency by the President of the Republic of Azerbaijan, the Supreme Court of the Republic, the Prosecutor's Office of the Republic of Azerbaijan or the Ali Majlis of the Nakhichevan Autonomous Republic this period shall be 20 days.




VI. The manner in which 40 thousand citizens of the Republic of Azerbaijan enjoying suffrage exercise their right to initiate legislation shall be defined by law.




VII. Draft laws and resolutions shall be substantiated and the purposes for their adoption shall be indicated.



Article 97. Time limit for the Submission of Laws to the President for Signing




I. The laws are submitted to the President of the Republic of Azerbaijan for signing within 14 days from the day of adoption.




II. A draft law which has been declared urgent is submitted to the President of the Republic of Azerbaijan for signing within 24 hours from its adoption.



Article 98. Coming into Force of Laws of the Milli Majlis of the Republic of Azerbaijan


The law and the resolutions shall come into effect from the day of publication if the law or the resolution itself does not specify a different procedure.



Article 98-1. The dissolution of the Milli Majlis of the Republic of Azerbaijan




I. The President of the Republic of Azerbaijan is empowered to dissolve the Milli Majlis if the same convocation of the Milli Majlis of the Republic of Azerbaijan expresses twice during the year no-confidence to the Cabinet of Ministers of the Republic of Azerbaijan or if the Milli Majlis of the Republic of Azerbaijan fails to appoint during the statutory period the candidates nominated for the membership of the Constitutional Court, the Supreme Court and the Board of the Central Bank of Azerbaijan upon a double submission of the President of Azerbaijan, as well as if the Milli Majlis of the Republic of Azerbaijan fails to fulfill its obligations specified in Articles 94, 95 and 97, as well as in Parts II, III, IV and V of Article 96 due to unavoidable reasons.




II. The term of office of the Milli Majlis of the Republic of Azerbaijan elected via extraordinary elections of Milli Majlis's convocation may be less than five years. In such case the regular elections to the Milli Majlis of the Republic of Azerbaijan shall be held on the first Sunday of November of the fifth year of a term of office of the Milli Majlis of the Republic of Azerbaijan elected on extraordinary elections of Milli Majlis's convocation.



Chapter VI. Executive Power



Article 99. Authority Competent to Exercise Executive Power


The executive power in the Republic of Azerbaijan belongs to the President of the Republic of Azerbaijan.



Article 100. Requirements of Candidates for the Presidency of the Republic of Azerbaijan


The President of the Republic of Azerbaijan can be any citizen of the Republic of Azerbaijan, has been residing in the territory of the Republic of Azerbaijan without interruption for more than 10 years, enjoys the right to vote, has never been tried for a major crime, has no commitments towards other States, has benefited from higher education and does not have dual citizenship.



Article 101. Foundations for the Election of the President of the Republic of Azerbaijan




I. The President of the Republic of Azerbaijan is elected for a term of seven years by universal, direct and equal elections by free, individual and secret ballot. The President of the Republic of Azerbaijan is empowered to declare extraordinary presidential elections.




II. The President of the Republic of Azerbaijan is elected by a majority of half of the votes cast in the election.




III. If this majority is not achieved on the first ballot, a second ballot shall be held on the second Sunday following the first round of voting. Only the two candidates who have polled the highest numbers of votes in the first round shall participate in the second round, or, in case those candidates who have polled most votes have withdrawn their candidacies, the two candidates placed immediately behind them.




IV. The candidate who has obtained a majority vote in the second round is considered the elected President of the Republic of Azerbaijan.




V. In case the conduct of the Presidential Election of the Republic of Azerbaijan is not held due to military operations under a state of war, the term of office of the President of the Republic of Azerbaijan shall be extended until the end of military operations. The decision on this matter shall be adopted by the Constitutional Court of the Republic of Azerbaijan on the basis of the application of the state body organizing elections (referendum).




VI. The rules for the implementation of this Article shall be defined by law.



Article 102. Results of the Elections of the President of the Republic of Azerbaijan


The results of the elections shall be officially announced by the Constitutional Court of the Republic of Azerbaijan within 14 days after the elections.



Article 103. Oath of Allegiance of the Person Elected President of the Republic of Azerbaijan




I. The person who has been elected President of the Republic of Azerbaijan within three days starting from the announcement day of the Presidential election results with the participation of judges of the Constitutional Court takes the following oath: "While executing the power of the President of the Republic of Azerbaijan I swear to observe the Constitution of the Republic of Azerbaijan, defend the sovereignty and territorial integrity of the State, to serve the people in a dignified manner."




II. The President of the Republic of Azerbaijan is considered to have assumed his or her duties from the day of swearing in.



Article 103-1. Vice-presidents of the Republic of Azerbaijan




I. The First Vice-President and Vice-Presidents of the Republic of Azerbaijan are appointed and dismissed by the President of the Republic of Azerbaijan.




II. A citizen of the Azerbaijani Republic, having voting right and university decree and having no obligations in other states can be appointed to the post of Vice-President of the Republic of Azerbaijan.



Article 104. Permanent Incapacity of the President of the Republic of Azerbaijan




I. The powers of the President of the Republic of Azerbaijan shall be considered to have expired before the official end of his or her term when he or she retires, loses the ability to fulfill the duties of his or her office for health reasons, or is removed from office in the conditions and in the procedure specified by the present Constitution.




II. When the President of the Republic of Azerbaijan retires, his or her request for retirement is submitted to the Constitutional Court of the Republic of Azerbaijan. The Constitutional Court of the Republic of Azerbaijan, having ascertained that the President has personally sent in his or her resignation makes a decision on approving the resignation of the President of the Republic of Azerbaijan. From that moment the President shall be considered to have resigned from his or her position in connection with his or her retirement.




III. Upon the presentation of information concerning the complete loss of ability of the President of the Republic of Azerbaijan to fulfill the duties of his or her office for health reasons, the Milli Majlis of the Republic of Azerbaijan shall request the Constitutional Court of the Republic of Azerbaijan to verify and confirm the relevant facts. The Constitutional Court of the Republic of Azerbaijan makes a decision on this matter by a majority of six votes. If the Constitutional Court of the Republic of Azerbaijan does not confirm the relevant facts, the issue shall be deemed to have been settled.



Article 105. Execution of Obligations of the President and Retirement




I. When the President of the Republic of Azerbaijan retires from the position before the official end of his or her term, a new Presidential election shall be held within 60 days. In this case the First Vice-President of the Republic of Azerbaijan shall perform the duties of the President of the Republic of Azerbaijan before the election of the President of the Republic of Azerbaijan.




II. If during this term the First Vice-President acting as President of the Republic of Azerbaijan resigns or completely loses the ability to fulfill his or her official duties due to poor health, the Vice-President of the Republic of Azerbaijan receives the status of First Vice-President in a specified sequence and shall carry out the powers of the President.




III. Due to the reasons specified in Part II of this article, in case that First Vice-President is unable to carry out the powers of the President of the Republic of Azerbaijan, the powers of the President of the Republic of Azerbaijan shall be carried out by Prime Minister of the Republic of Azerbaijan.




IV. Due to the reasons specified in Part II of this article, in case that Prime Minister is not able to carry out the powers of the President of the Republic of Azerbaijan, the powers of the President of the Republic of Azerbaijan shall be carried out by Speaker of the Milli Majlis of the Republic of Azerbaijan. If the Speaker of the Milli Majlis of the Republic of Azerbaijan is unable to fulfill the powers of the President of the Republic of Azerbaijan due to aforementioned reasons, the Milli Majlis of the Republic of Azerbaijan passed a decision about the fulfillment of the powers of the President of the Republic of Azerbaijan by other official.



Article 106. Immunity of the President of the Republic of Azerbaijan


The President of the Republic of Azerbaijan has the right of immunity.


The honor and dignity of the President of the Republic of Azerbaijan shall be protected by law.



Article 106-1. Immunity of the Vice-President of the Republic of Azerbaijan




I. The Vice-President of the Republic of Azerbaijan enjoys immunity during the whole term of his powers.




II. The Vice-President of the Republic of Azerbaijan may not be arrested, brought to criminal responsibility except cases when he has been caught red-handed, disciplinary measures may not be applied to him by court, he may not be searched.




III. The Vice-President of the Republic of Azerbaijan may be arrested if he has been caught red-handed. In such case body detained the Vice-President must immediately notify Prosecutor-General of the Azerbaijan Republic about the fact.




IV. Immunity of the Vice-President of the Republic of Azerbaijan might be stopped only by the President of the Azerbaijan Republic, based on application of Prosecutor-General of the Republic of Azerbaijan.



Article 107. Removal of the President of the Republic of Azerbaijan from Office




I. The matter of the removal of the President of the Republic of Azerbaijan from his or her office when a serious crime has been committed by the President of the Republic of Azerbaijan may be presented before the Milli Majlis of the Republic of Azerbaijan on the initiative of the Constitutional Court of the Republic of Azerbaijan on the basis of a decision reached by the Supreme Court of the Republic of Azerbaijan within 30 days.




II. The President of the Republic of Azerbaijan can be removed from office on the basis of a resolution passed by the majority of 95 votes of the Deputies. This resolution shall be signed by the Constitutional Court of the Republic of Azerbaijan. If within one week the Constitutional Court of the Republic of Azerbaijan does not support the signing this resolution, the resolution shall not come into effect.




III. The resolution on the removal of the President from office shall be passed within two months from the day of the Constitutional Court addressing the Milli Majlis of the Republic of Azerbaijan. If within this term the mentioned resolution is not passed the accusation shall be rejected.



Article 108. Financial support of the President of the Republic of Azerbaijan




I. The President of the Azerbaijan Republic and his family are provided for by the state. Security of the President of the Azerbaijan Republic and his family is ensured by special guard services.




II. Regulations for the material security of the person who was elected President of the Republic of Azerbaijan in the past shall be defined by a Constitutional law.



Article 108-1. Provisions of the First Vice-President of the Republic of Azerbaijan


The Vice-President of the Republic of Azerbaijan and his family are provided for by the state. Security of the Vice-President of the Republic of Azerbaijan and his family is ensured by special guard services.



Article 109. Powers of the President of the Republic of Azerbaijan


The President of the Republic of Azerbaijan:







1.
sets the date for the elections to the Milli Majlis of the Republic of Azerbaijan;






2.
presents the State budget of the Republic of Azerbaijan to the Milli Majlis for ratification;






3.
approves State economic and social programs;






4.
with the consent of the Milli Majlis of the Republic of Azerbaijan appoints the Prime Minister of the Republic of Azerbaijan and removes from position the Prime Minister of the Republic of Azerbaijan;






5.
appoints to and removes from position members of the Cabinet of Ministers of the Republic of Azerbaijan; in special cases presides at the meetings of the Cabinet of Ministers of the Republic of Azerbaijan;






6.
makes a decision on the resignation of the Cabinet of Ministers of the Republic of Azerbaijan;






7.
establishes central and local executive organs for exercising executive power within the expenses planned by the State budget of the Republic of Azerbaijan;






8.
annuls the resolutions and orders of the Cabinet of Ministers of the Republic of Azerbaijan, the Cabinet of Ministers of the Nakhichevan Autonomous Republic, acts of central and local executive organs;






9.
presents a proposal to the Milli Majlis of the Republic of Azerbaijan on the appointment and removal from the position of judges of the Constitutional Court of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan and the Courts of Appeal of the Republic of Azerbaijan; in agreement with the Milli Majlis of the Republic of Azerbaijan appoints and removes the General Procurator of the Republic of Azerbaijan from his or her position; appoints to the position judges of other courts of the Republic of Azerbaijan;






10.
presents proposals to the Milli Majlis of the Republic of Azerbaijan concerning the appointment and dismissal of the members of the Board of Directors of the Central Bank of the Republic of Azerbaijan and appoints the Chairman of the Central Bank of the Republic of Azerbaijan from the members of the Governing Board of the Central Bank of the Republic of Azerbaijan.






11.
presents the military doctrine of the Republic of Azerbaijan to the Milli Majlis of the Republic of Azerbaijan for ratification;






12.
appoints and removes from position higher commanders of the Armed Forces of the Republic of Azerbaijan;






13.
organizes the administration of the President of the Republic of Azerbaijan and appoints its Head;






14.
makes recommendation to the Milli Majlis of the Republic of Azerbaijan for the election of the commissioner for human rights.






15.
presents to the Milli Majlis of the Republic of Azerbaijan a proposal on establishing diplomatic representations of the Republic of Azerbaijan in foreign countries and international organizations, appoints and recalls diplomatic representatives of the Republic of Azerbaijan in foreign States and international organizations;






16.
accepts credentials and letters of recall of the diplomatic representatives of foreign States;






17.
concludes international treaties and intergovernmental agreements, submits international and intergovernmental agreements containing rules contrary to the laws of the Republic of Azerbaijan to the Milli Majlis of the Republic of Azerbaijan for ratification or denunciation, and signs decrees on the ratification of international treaties and agreements;






18.
decides on the holding of a referendum;






19.
signs and issues laws;






20.
settles matters of citizenship;






21.
decides matters on granting political asylum;






22.
passes acts on granting mercy;






23.
grants State awards;






24.
confers higher military and higher special ranks;






25.
announces total or partial mobilization and demobilization;






26.
makes a decision on calling up citizens of the Republic of Azerbaijan for urgent military service and on transferring soldiers to the reserve;






27.
establishes the Security Council of the Republic of Azerbaijan;






28.
introduces a proposal to the Milli Majlis of the Republic of Azerbaijan on giving consent to enlist Armed Forces of the Republic of Azerbaijan for the fulfillment of obligations not connected with their main obligation;






29.
declares an emergency situation and martial law;






30.
with the consent of the Milli Majlis of the Republic of Azerbaijan declares war and concludes peace;






31.
establishes special protective services, provided for in the budget of the Republic of Azerbaijan;






32.
settles other matters not assigned by the present Constitution to the Milli Majlis of the Republic of Azerbaijan by executive order.





Article 110. Signing Laws




I. The President of the Republic of Azerbaijan signs laws within 56 days from the day of presentation. If law engenders objection on the part of the President of the Republic of Azerbaijan, he, without signing the law, shall at the appointed time, attaching his or her objections, send it back to the Milli Majlis of the Republic of Azerbaijan.




II. If the Milli Majlis of the Republic of Azerbaijan adopts in a second vote a law previously passed by a majority of 83 votes by a majority of 95 or a law previously passed by a majority of 63 votes by a majority of 83 votes, the law shall come into effect.



Article 110-1. Delegation of authority to sign international interstate and intergovernmental agreements


The President of the Republic of Azerbaijan can delegate the authority to the Vice-President, Members of the Cabinet of Ministers of the Republic of Azerbaijan and other officials, appointed by the President of the Republic of Azerbaijan to sign international interstate and intergovernmental agreements.



Article 111. Declaration of Martial Law


When a certain part of the territory of the Republic of Azerbaijan has been occupied, when a foreign State has declared a war against the Republic of Azerbaijan, a real danger of an armed attack against the Republic of Azerbaijan has been brought into being, a territory of the Republic of Azerbaijan has been blockaded, and if there exists real danger of such a blockade, the President of the Republic of Azerbaijan declares martial law on the entire territory of the Republic of Azerbaijan or in some of its parts and within 24 hours presents the decree to the Milli Majlis to the Republic of Azerbaijan for ratification.



Article 112. Declaration of a State of Emergency


The President of the Republic of Azerbaijan declares a state of emergency in separate areas of the Republic of Azerbaijan when there are natural calamities, epidemics, epizootics, great ecological and other catastrophes, as well as when there are actions directed at the violation of the territorial integrity of the Republic of Azerbaijan, forced change of its Constitutional system, mass disturbances, accompanied by violence, rise of national conflicts creating threat for life and security of citizens, or for normal activity of State organs.


The President of the Republic of Azerbaijan within 24 hours presents the decree to the Milli Majlis of the Republic of Azerbaijan for ratification.



Article 113. Acts of the President of the Republic of Azerbaijan


The President of the Republic of Azerbaijan establishes general rules by way of decree and issues orders to determine other matters.


If a different procedure is not envisaged in decrees and orders, they come into effect from the day of publication.



Article 114. Status of the Cabinet of the Ministers of the Republic of Azerbaijan




I. With the aim of the implementation of executive competence the President of the Republic of Azerbaijan forms the Cabinet of Ministers of the Republic of Azerbaijan.




II. The Cabinet of Ministers is the supreme executive organ of the executive power of the President of the Republic of Azerbaijan.




III. The Cabinet of Ministers of the Republic of Azerbaijan is subordinate and accountable to the President of the Republic of Azerbaijan.




IV. The agenda of the Cabinet of Ministers of the Republic of Azerbaijan is determined by the President of the Republic of Azerbaijan.



Article 115. Composition of the Cabinet of Ministers of the Republic of Azerbaijan


The Cabinet of Ministers consists of the Prime Minister of the Republic of Azerbaijan, his or her Deputy, Ministers and the heads of other central organs of executive power.



Article 116. Resignation of the Cabinet of Ministers


On the day when the newly elected President of the Republic of Azerbaijan takes office and assumes the duties of his or her office the Cabinet of Ministers shall resign.



Article 117. Meetings of the Cabinet of Ministers of the Republic of Azerbaijan


The Prime Minister of the Republic of Azerbaijan presides at meetings of the Cabinet of Ministers of the Republic of Azerbaijan.



Article 118. Appointment Procedure of the Prime Minister of the Republic of Azerbaijan




I. The Prime Minister of the Republic of Azerbaijan is appointed by the President of the Republic of Azerbaijan with the consent of the Milli Majlis of the Republic of Azerbaijan.




II. The President of the Republic of Azerbaijan presents for discussion to the Milli Majlis of the Republic of Azerbaijan a proposal on the candidacy to the post of the Prime Minister no later than one month from the day of assuming his or her duties or no later than two weeks from the day of resignation of the Cabinet of Ministers of the Republic of Azerbaijan.




III. The Milli Majlis of the Republic of Azerbaijan shall approve the candidate for the post of the Prime Minister of the Republic of Azerbaijan no later than one week after the candidacy has been presented. If this procedure is not respected, or if the candidate proposed by the President of the Azerbaijan Republic for the post of Prime Minister of the Azerbaijan Republic is rejected three times, the President of the Azerbaijan Republic may appoint Prime Minister of the Azerbaijan Republic without consent of Milli Majlis of the Azerbaijan Republic.



Article 119. Powers of the Cabinet of Ministers of the Republic of Azerbaijan


The Cabinet of Ministers of the Republic of Azerbaijan:







•
prepares a draft of the State budget of the Republic of Azerbaijan and submits it to the President of the Republic of Azerbaijan;






•
ensures the implementation of the State budget of the Republic of Azerbaijan;






•
ensures realization of the financial credit and monetary policy;






•
ensures the execution of the State social program;






•
guides the Ministries and other central organs of the executive organs, annuls their acts;






•
settles other matters which are assigned by the President to the competence of the Cabinet.





Article 120. Acts of the Cabinet of Ministers of the Republic of Azerbaijan




I. The Cabinet of Ministers of the Republic of Azerbaijan establishes general rules by issuing decrees and issues orders to determine other matters.




II. If a different procedure is not specified in decrees and orders of the Cabinet of Ministers of the Republic of Azerbaijan they come into effect after the day of publication.



Article 121. Requirements for Candidates for the Cabinet of Ministers


The appointment to be Prime Minister of the Republic of Azerbaijan, Deputy Prime Minister, Minister, head of other central body of executive power can be a citizen of the Republic of Azerbaijan, having voting right, with university degree, having no liabilities in other states.



Article 122. Requirements for Members of the Cabinet of Ministers of the Republic of Azerbaijan


The Prime Minister of the Republic of Azerbaijan, his or her Deputies, Ministers, Heads of other central organs of the executive power cannot hold any other elected or appointed position, they cannot be engaged in business, commercial and other paid activity with the exception of scientific, teaching and creative activity, they cannot receive remuneration other than the position salary and means received for scientific, teaching and creative work.



Article 123. Immunity of the Prime Minister of the Republic of Azerbaijan




I. During the term of office the Prime Minister enjoys personal immunity.




II. The Prime Minister cannot be brought to court, detained, except in cases when he is caught flagrante delicto, no court measures, administrative penalty, arrest, and other suppression measures can be applied to him, he cannot be searched or inspected.




III. The Prime Minister of the Republic of Azerbaijan can be detained if he is caught flagrante delicto. In that case the organ which has detained him shall immediately inform the General Procurator of the Republic of Azerbaijan.




IV. The immunity of the Prime Minister of the Republic of Azerbaijan can be interrupted only by the President on the basis of the presentation of the General Procurator of the Republic of Azerbaijan.



Article 124. Local Executive Power




I. Local executive power is exercised by the Heads of executive power.




II. Heads of executive power are appointed and removed from holding positions by the President of the Republic of Azerbaijan.




III. The competence of the local executive power is determined by the President of the Republic of Azerbaijan.



Chapter VII. Judicial Power



Article 125. The Exercise of Judicial Power




I. Judicial power is exercised solely by judicial organs.




II. Judicial power is exercised by the Constitutional Court of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan, the Courts of Appeal of the Republic of Azerbaijan, general and specialized courts of the Republic of Azerbaijan.




III. Judicial power is exercised in constitutional, civil, administrative and criminal legal proceedings and in other forms specified by law.




IV. In the criminal legal proceedings, Prosecutor's Office of the Azerbaijan Republic and defense take part.




V. Judicial structure and legal procedure are determined by law.




VI. The use of legal means not specified by law in order to change the competence of judges and create extraordinary courts is prohibited.




VII. Court proceedings shall provide for the discovery of the truth.



Article 126. Requirements of Candidates for the Post of Judges




I. Citizens of the Republic of Azerbaijan, enjoying the right to vote, having a university degree in law and a five-year working experience in the field of law can be judges.




II. Judges cannot hold other elected or appointed position, they cannot be engaged in business, commercial and any other paid activity, excepting scientific, teaching and creative work, nor can they affiliate with political parties and be engaged in political activity, nor can they get any remuneration except salary and means for scientific, teaching and creative work.



Article 127. Principles of Justice




I. Judges are autonomous, they are subordinate only to the Constitution and the laws of the Republic of Azerbaijan and are irremovable during their term of office.




II. Judges decide the cases in an unbiased, fair way, following the legal equality of the sides, on the basis of facts and in accordance with the law.




III. Direct or indirect restriction of legal procedure on someone's part and for some reason, illegal influence, pressure, threat, and interference is not permitted.




IV. Justice is administered on the basis of legal equality of citizens before the law and the court.




V. Trial in all the courts is public.


Hearing of the case behind closed doors can be authorized in case the court assumes that open trial can lead to revealing a State, professional or commercial secret, or when the court deems it necessary to keep a secret of personal or family life.




VI. Legal proceedings of criminal cases by default are not authorized in the court of first instance.




VII. Legal proceedings are conducted based on the principle of controversy.




VIII. Everyone has the right to receive qualified legal help at any stage of the legal proceedings.




IX. Justice is based on the presumption of innocence.




X. Legal proceedings in the Republic of Azerbaijan are conducted in the official language of the Republic of Azerbaijan or in the language of the population which constitute the majority in the area concerned. Persons-participants in court examination who do not know the language in which legal proceedings are held are guaranteed the right to familiarize themselves with the matter, to participate in the Court with the help of an interpreter, to speak in their native language.



Article 128. Immunity of Judges




I. Judges shall enjoy immunity.




II. A judge can be brought to court only in the procedure specified by law.




III. The competence of judges can be terminated only in the legal procedure specified by law.




IV. If a crime is committed by a judge, the President of the Republic of Azerbaijan shall on the basis of the conclusions of the Supreme Court of the Republic of Azerbaijan request the removal of the judge from office before the Milli Majlis of the Republic of Azerbaijan. The relevant conclusions of the Supreme Court of the Republic of Azerbaijan must be presented to the President of the Republic of Azerbaijan within 30 days from the request.




V. Decisions on the removal of members of the Constitutional Court of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan and the Courts of Appeal of the Republic of Azerbaijan shall be taken by a majority of 83 votes, decisions on the removal of other judges by a majority of 63 votes in the Milli Majlis of the Republic of Azerbaijan.



Article 129. Court Decisions and their Implementation




I. Court decisions shall be made on behalf of the State and their implementation shall be mandatory.




II. Failure to execute a court decision shall entail liability prescribed by law.




III. A court decision shall be grounded in law and evidence.



Article 130. The Constitutional Court of the Republic of Azerbaijan




I. The Constitutional Court of the Republic of Azerbaijan consists of nine (9) judges.




II. The members of the Constitutional Court of the Republic of Azerbaijan are appointed by the Milli Majlis of the Republic of Azerbaijan upon proposal of the President of the Republic of Azerbaijan.




III. Upon request by the President of the Republic of Azerbaijan, the Milli Majlis of the Republic of Azerbaijan, the Cabinet of Ministers of the Republic of Azerbaijan, the Supreme Court of the Republic of Azerbaijan, the General Procurator's Office of the Republic of Azerbaijan or the Ali Majlis of the Nakhichevan Autonomous Republic, the Constitutional Court of the Republic of Azerbaijan shall examine the following matters:







1.
the conformity with the Constitution of the Republic of Azerbaijan of laws of the Republic of Azerbaijan, decrees and orders of the President of the Republic of Azerbaijan, resolutions of the Milli Majlis of the Republic of Azerbaijan, resolutions and orders of the Cabinet of Ministers of the Republic of Azerbaijan, normative and legal acts of central executive organs of the Republic of Azerbaijan;






2.
the conformity with the laws of the Republic of Azerbaijan of decrees of the President of the Republic of Azerbaijan, resolutions of the Cabinet of Ministers of the Republic of Azerbaijan, normative and legal acts of central executive organs of the Republic of Azerbaijan;






3.
the conformity with the decrees and orders of the President of the Republic of Azerbaijan of resolutions of the Cabinet of Ministers of the Republic of Azerbaijan and normative and legal acts of central executive organs of the Republic of Azerbaijan;






4.
in cases specified by law the conformity of acts of the Supreme Court of the Republic of Azerbaijan with the Constitution and the laws of the Republic of Azerbaijan;






5.
the conformity of the acts of the municipalities with the Constitution of the Republic of Azerbaijan, decrees of the President of the Republic of Azerbaijan, resolutions of the Cabinet of Ministers of the Republic of Azerbaijan (in the Nakhichevan Autonomous Republic-also with the Constitution and the laws of the Nakhichevan Autonomous Republic and with the resolutions of the Cabinet of Ministers of the Nakhichevan Autonomous Republic);






6.
the conformity of non-ratified inter-state treaties of the Republic of Azerbaijan with the Constitution of the Republic of Azerbaijan and the conformity of intergovernmental treaties with the Constitution and the laws of the Republic of Azerbaijan;






7.
the conformity of the Constitution and the laws of the Nakhichevan Autonomous Republic, the resolutions of the Ali Majlis of the Nakhichevan Autonomous Republic, the resolutions and orders of the Cabinet of Ministers of the Nakhichevan Autonomous Republic with the Constitution of the Republic of Azerbaijan, the conformity of the laws of the Nakhichevan Autonomous Republic, the resolutions of the Cabinet of Ministers of the Nakhichevan Autonomous Republic with the laws of the Republic of Azerbaijan, and the conformity of the resolutions of the Cabinet of Ministers of the Nakhichevan Autonomous Republic with the decrees and orders of the President and the resolutions of the Cabinet of Ministers of the Republic of Azerbaijan;






8.
disputes related to the separation of powers between the legislative and executive branches.






IV. The Constitutional Court of the Republic of Azerbaijan shall interpret the Constitution and the laws of the Republic of Azerbaijan upon application by the President of the Republic of Azerbaijan, the Milli Majlis of the Republic of Azerbaijan, the Cabinet of Ministers of the Republic of Azerbaijan, the Office of the General Procurator of the Republic of Azerbaijan or the Ali Majlis of the Nakhichevan Autonomous Republic.




V. Everyone who claims to be the victim of a violation of his or her rights or freedoms by a decision of the legislative, executive and judiciary or by one of the municipal acts set forth in the items 1-7 of section III of this Article may appeal, in accordance with the procedure provided for by law, to the Constitutional Court of the Republic of Azerbaijan with the view of the restoration of his or her violated human rights and freedoms.




VI. In accordance with the procedure provided by the laws of the Republic of Azerbaijan, courts may apply to the Constitutional Court of the Republic of Azerbaijan for an interpretation of the Constitution and the laws of the Republic of Azerbaijan with regard to issues arising out of the implementation of human rights and civil liberties.




VII. The Ombudsman of the Azerbaijan Republic shall apply to the Constitutional Court of the Republic of Azerbaijan in cases where the rights and freedoms of a person have allegedly been violated by legislative acts in force, normative acts of the executive or of municipalities, or court decisions in accordance with the procedure provided for by the laws of the Republic of Azerbaijan on the adjudication of the cases and applications listed as items 1 to 7 in section III of the present Article.




VIII. The Constitutional Court of the Republic of Azerbaijan shall also perform the other duties specified in the present Constitution.




IX. The Constitutional Court of the Republic of Azerbaijan shall determine issues of jurisdiction. Decisions of the Constitutional Court of the Republic of Azerbaijan are binding on the whole territory of the Republic of Azerbaijan. The decisions of the Constitutional Court of the Republic of Azerbaijan shall be published.




X. Laws and other normative acts or individual provisions of such acts or intergovernmental treaties of the Republic of Azerbaijan shall cease to apply at the time which is indicated in the decision of the Constitutional Court that declares them to be inconsistent with the Constitution of the Republic of Azerbaijan; inter­state treaties of the Republic of Azerbaijan which are declared unconstitutional shall not come into effect.



Article 131. The Supreme Court of the Republic of Azerbaijan




I. The Supreme Court of the Republic of Azerbaijan is the highest judicial organ on civil, criminal and other cases belonging to general and specialized courts; it administers justice by cassation procedure; it provides explanations concerning the practice of courts by cassation.




II. Judges of the Supreme Court of the Republic of Azerbaijan are appointed by the Milli Majlis of the Republic of Azerbaijan on the proposal of the President of the Republic of Azerbaijan.




III. The decisions of the Supreme Court of the Republic of Azerbaijan shall be published.



Article 132. The Courts of Appeal of the Republic of Azerbaijan




I. The Courts of Appeal of the Republic of Azerbaijan are the courts of last instance in matters assigned to them by law.




II. Judges of the Courts of Appeal are appointed by the Milli Majlis of the Republic of Azerbaijan on the recommendation of the President of the Republic of Azerbaijan.



Article 133. The General Procurator of the Republic of Azerbaijan




I. The Office of the Procurator of the Republic of Azerbaijan, in the procedure and cases, specified by law, exercises control over the accurate and uniform execution and application of laws; supports in court State prosecution; brings in an action; institutes and proceedings and holds investigations; brings objections to the court's decisions. There appears to be no attempt to curb the power of the Prosecutor, which has remained one of the several authoritarian features of the former Soviet regime.




II. The Office of the Procurator of the Republic of Azerbaijan is a united centralized organ consisting of territorial and specialized Procurator Offices based on their subordination to the Procurator of the Republic of Azerbaijan.




III. The Procurator of the Republic of Azerbaijan is appointed to and removed from holding the position by the President of the Republic of Azerbaijan with the consent of the Milli Majlis of the Republic of Azerbaijan.




IV. Deputies of the Procurator of the Republic of Azerbaijan, heads of the specialized republican offices of the Procurator are appointed to and removed from the position by the President of the Republic of Azerbaijan on the proposal of the Procurator of the Republic of Azerbaijan.




V. Territorial and specialized procurators are appointed to the positions by the Procurator of the Republic of Azerbaijan in agreement with the President of the Republic of Azerbaijan.



Chapter VIII. The Nakhichevan Autonomous Republic



Article 134. The Status of the Nakhichevan Autonomous Republic




I. The Nakhichevan Autonomous Republic is an autonomous State which forms part of the Republic of Azerbaijan.




II. The status of the Nakhichevan Autonomous Republic is determined by the present Constitution.




III. The Nakhichevan Autonomous Republic is an inalienable part of the Republic of Azerbaijan.




IV. The Constitution of the Republic of Azerbaijan, laws of the Republic of Azerbaijan, decrees of the President of the Republic of Azerbaijan and resolutions of the Cabinet of Ministers of the Republic of Azerbaijan are binding in the territory of the Nakhichevan Autonomous Republic.




V. The Constitution and laws of the Nakhichevan Autonomous Republic must not contradict the Constitution and the laws of the Republic of Azerbaijan, resolutions of the Cabinet of Ministers of the Nakhichevan Autonomous Republic must not contradict the Constitution and the laws of the Republic of Azerbaijan, the decrees of the President of the Republic of Azerbaijan and the resolutions of the Cabinet of Ministers of the Republic of Azerbaijan.




VI. The Constitution of the Nakhichevan Autonomous Republic shall be presented to the Milli Majlis of the Republic of Azerbaijan by the President of the Republic of Azerbaijan and is confirmed by a Constitutional Law.



Article 135. Separation of Powers in the Nakhichevan Autonomous Republic




I. The legislative power in the Nakhichevan Autonomous Republic is exercised by the Ali Majlis of the Nakhichevan Autonomous Republic, the executive power is exercised by the Cabinet of Ministers of the Nakhichevan Autonomous Republic, the judicial power is exercised by the courts of the Nakhichevan Autonomous Republic.




II. The Ali Majlis of the Nakhichevan Autonomous Republic deals independently with matters referred to its power by the Constitution and the laws of the Republic of Azerbaijan; the Cabinet of Ministers of Nakhichevan Autonomous Republic deals independently with matters referred to its power by the Constitution and the laws of the Republic of Azerbaijan, decrees of the President of the Republic of Azerbaijan; the courts of the Nakhichevan Autonomous Republic deal independently with matters referred to its power by the Constitution and the laws of the Republic of Azerbaijan.



Article 136. The Highest Official of the Nakhichevan Autonomous Republic


The Speaker of the Ali Majlis of the Nakhichevan Autonomous Republic is the highest official of the Nakhichevan Autonomous Republic.



Article 137. The Ali Majlis of the Nakhichevan Autonomous Republic




I. The Ali Majlis of the Nakhichevan Autonomous Republic consists of 45 members.




II. The term of office for the Ali Majlis members of the Nakhichevan Autonomous Republic is five years.




III. The Ali Majlis of the Nakhichevan Autonomous Republic elects the Speaker of the Ali Majlis of the Nakhichevan Autonomous Republic and its Deputies form permanent and other commissions.



Article 138. General Rules Established by the Ali Majlis of the Nakhichevan Autonomous Republic




I. The Ali Majlis of the Nakhichevan Autonomous Republic establishes general rules on the following matters:







1.
elections to the Ali Majlis of the Nakhichevan Autonomous Republic;






2.
taxes;






3.
directions of the economic development of the Nakhichevan Autonomous Republic;






4.
social security;






5.
protection of the environment;






6.
tourism;






7.
health care, science, culture.






II. The Ali Majlis of the Nakhichevan Autonomous Republic adopts laws on matters specified in this Article.



Article 139. Matters Dealt with by the Ali Majlis of the Nakhichevan Autonomous Republic




I. The Ali Majlis of the Nakhichevan Autonomous Republic deals with the following matters:







1.
work organization of the Ali Majlis of the Nakhichevan Autonomous Republic;






2.
the budget of the Nakhichevan Autonomous Republic;






3.
approval of economic and social programs of the Nakhichevan Autonomous Republic;






4.
the appointment to the position and removal from the position of the Prime Minister of the Nakhichevan Autonomous Republic;






5.
the approval of the composition of the Cabinet of Ministers of the Nakhichevan Autonomous Republic;






6.
confidence in the Cabinet of Ministers of the Nakhichevan Autonomous Republic.






II. The Ali Majlis of the Nakhichevan Autonomous Republic passes resolutions on the matters mentioned in this Article.



Article 140. The Cabinet of Ministers of the Nakhichevan Autonomous Republic




I. The composition of the Cabinet of Ministers of the Nakhichevan Autonomous Republic shall be determined by the Ali Majlis of the Nakhichevan Autonomous Republic on the proposal of the Prime Minister of the Nakhichevan Autonomous Republic.




II. The Prime Minister of the Nakhichevan Autonomous Republic is appointed by the Ali Majlis of the Nakhichevan Autonomous Republic based on the proposal of the President of the Republic of Azerbaijan.




III. The Cabinet of Ministers of the Nakhichevan Autonomous Republic:







•
makes budget estimates of the Republic and submits them to the Ali Majlis of the Nakhichevan Autonomous Republic;






•
realizes the budget of the Autonomous Republic;






•
ensures the implementation of economic programs;






•
ensures social security programs;






•
deals with other matters attributed to its competence by the President of the Republic of Azerbaijan.






IV. The Cabinet of Ministers of the Nakhichevan Autonomous Republic adopts resolutions and orders.



Article 141. Local Executive Power in Nakhichevan Autonomous Republic


Heads of local executive power in the Nakhichevan Autonomous Republic are appointed by the President of the Republic of Azerbaijan on the basis of joint presentations by the Speaker of the Ali Majlis and the Prime Minister of the Nakhichevan Autonomous Republic.



Fourth part. Local self-government



Chapter IX. Municipalities



Article 142. The Organization of Local Government




I. Local government in rural areas and towns, villages and settlements is exercised by municipalities.




II. Municipalities are formed on the basis of elections.




III. The foundation of the status of municipalities is established by the Constitution and the rules of elections to municipalities by law.



Article 143. Organization of the Work of Municipalities




I. The municipalities implement their activity by meetings, permanent and other commissions.




II. Meetings of the municipalities are convened by the Chairperson of the Municipality.



Article 144. The Competence of Municipalities




I. The following matters are settled at the meetings of the municipalities:







1.
the recognition of the authority of municipality members, termination of their authority in cases specified by law;






2.
the approval of regulations;






3.
the election of the Chairman of the Municipality and his or her deputies, permanent and other commissions;






4.
the determination of local taxes and fees;






5.
the approval of the local budget and accounts for their use;






6.
the ownership of the municipal property, charging and using it;






7.
the approval and implementation of local programs of social security and social development;






8.
the approval and implementation of local programs of economic development;






9.
the approval and implementation of local ecological programs.






II. Municipalities can be delegated additional authority by the legislative and the executive power. Municipalities must be allotted necessary financial means for executing this authority. The realization of this authority shall be controlled by the legislative and the executive power.



Article 145. Decisions of Municipalities




I. Decisions on matters are taken at the meetings of municipalities.




II. Decisions of municipalities are made by a simple majority vote of municipality members.




III. Decisions connected with local taxes and payments are made by a majority of two-thirds of votes of the municipality members.



Article 146. Guarantee of the Independence of Municipalities




I. Municipalities are independent to exercise their power; this does not exclude their responsibility before the citizens residing in the territory of the municipality. The regulations and procedure for the selection of the municipality members, the termination of their powers, as well as the regulation for early dissolution of municipalities shall be laid down by law.




II. The independent exercise of their powers by the municipalities may not infringe the sovereignty of the Azerbaijani state.




III. The state oversees the activities of municipalities.




IV. Municipalities shall submit reports to the Milli Majlis of the Republic of Azerbaijan in the conditions and in the manner prescribed by law.




V. Municipalities shall enjoy protection in the courts court and receive compensation for additional expenses caused by decisions of State bodies.



Article 146-1. Responsibility of municipalities


The municipalities and municipal servants are responsible for damage caused to human rights and freedoms in the result of the offences or inactivity by municipal servants and their non-provision.



Fifth Part. Law and statute



Chapter X. Legal System



Article 147. Legal Status of the Constitution of the Republic of Azerbaijan




I. The Constitution of the Republic of Azerbaijan is the supreme law in the Republic of Azerbaijan.




II. The Constitution of the Republic of Azerbaijan has direct binding effect.




III. The Constitution of the Republic of Azerbaijan is the foundation of the legal system in the Republic of Azerbaijan.



Article 148. Acts composing the Legal System of the Republic of Azerbaijan




I. The legal system of the Republic of Azerbaijan consists of the following normative-legal Acts:







1.
the Constitution;






2.
Acts adopted by referendum;






3.
Laws;






4.
Decrees;






5.
Resolutions of the Cabinet of Ministers of the Republic of Azerbaijan;






6.
Normative acts of central organs of the executive power.






II. International treaties, to which the Republic of Azerbaijan is a party, are an inalienable substantive part of the legal system of the Republic of Azerbaijan.




III. In the Nakhichevan Autonomous Republic the Constitution and the laws of the Nakhichevan Autonomous Republic, resolutions of the Cabinet of Ministers of the Nakhichevan Autonomous Republic also have binding force.




IV. The legal system in the Nakhichevan Autonomous Republic must correspond to the legal system in the Republic of Azerbaijan.




V. Within their competence, the local organs of the executive power can take decisions and instructions of a normative character and other acts, provided that they do not conflict with acts forming part of the legal system.



Article 149. Normative Legal Acts




I. Acts that have been passed by referendum must be based on law and justice (on equal relationship to equal interests).




II. Only in case of publication of acts, passed by referendum, are their use and implementation obligatory for citizens, legislative, executive and judicial power, juridical persons and the municipalities.




III. Laws must not contradict the Constitution. The application and fulfillment is obligatory only for published laws for all citizens, legislative, executive and judicial powers, juridical persons and municipalities.




IV. Decrees must not contradict the Constitution or laws of the Republic of Azerbaijan. Only published decrees are used and implemented for citizens, executive organs, and juridical persons.




V. Resolutions of the Cabinet of Ministers must not contradict the Constitution, Laws of the Republic of Azerbaijan, and decrees of the Republic of Azerbaijan. It is only when the resolutions of the Cabinet of Ministers of the Republic of Azerbaijan are made public that their application and realization are obligatory for citizens, central and local organs of the executive power, juridical persons.




VI. Acts of central and local organs of the executive power must not contradict the Constitution, the laws of the Republic of Azerbaijan, decrees of the President of the Republic of Azerbaijan, resolutions of the Cabinet of Ministers of the Republic of Azerbaijan.




VII. Normative legal acts, altering the legal status of physical and juridical persons, removing or mitigating their legal responsibility can have retroactive force. Other normative-legal acts do not have retroactive force.




VIII. Normative legal acts shall be published. No one may be forced to execute (to adhere to) a regulation that was not published and held liable for failing to execute (to adhere to) such regulation. An order for publication of regulations shall be set forth by a Constitutional law.



Article 150. Acts of Municipalities




I. Acts passed by municipalities must not contradict the Constitution and the laws of the Republic of Azerbaijan, decrees or resolutions of the Cabinet of Ministers of the Republic of Azerbaijan (and in the Nakhichevan Autonomous Republic-also the Constitution and the laws of the Nakhichevan Autonomous Republic, resolutions of the Cabinet of Ministers of the Nakhichevan Autonomous Republic).




II. The implementation of acts passed by the municipality is binding for citizens living in its territory, and for juridical persons settled in this territory.



Article 151. Legal Status of International Acts


When conflicts arise between normative-legal acts which form part of the legal system of the Republic of Azerbaijan (with the exception of the Constitution of the Republic of Azerbaijan and the acts passed by way of referendum) and international treaties to which the Republic of Azerbaijan is a party, the international treaties shall apply.



Chapter XI. Revision of the Constitution of the Republic of Azerbaijan



Article 152. Procedure for the Revision of the Constitution of the Republic of Azerbaijan


Changes to the text of the Constitution of the Republic of Azerbaijan are adopted only by referendum.



Article 153. Procedure for the Initiation of a Constitutional Revision


If changes in the text of the Constitution of the Republic of Azerbaijan are proposed by the Milli Majlis of the Republic of Azerbaijan or the President of the Republic of Azerbaijan, the opinion of the Constitutional Court on the proposed changes must be obtained in advance.



Article 154. Limits on Powers of the Constitutional Court in constitutional referendums


The Constitutional Court of the Republic of Azerbaijan cannot give an opinion on the changes to the text of the Constitution approved by referendum.



Article 155. Limits to Constitutional Revision


Proposals for a referendum cannot be introduced concerning Articles 1, 2, 6, 7, 8 and 21 of this Constitution, regarding restrictions or the abolition of the rights and freedoms of man and citizen, provided for in Chapter III of the present Constitution, to a higher degree than is provided for by international agreements to which the Republic of Azerbaijan is a party.



Chapter XII. Amendments to the Constitution of the Republic of Azerbaijan



Article 156. Procedure for the Adoption of Constitutional Amendments




I. Amendments to the Constitution of the Republic of Azerbaijan shall be adopted as Constitutional Laws in the Milli Majlis of the Republic of Azerbaijan by a majority of 95 votes.




II. Constitutional Laws of the Republic of Azerbaijan on amendments to the Constitution of the Republic of Azerbaijan are put to a vote in the Milli Majlis of the Republic of Azerbaijan twice. The second voting is held six months after the first voting.




III. Constitutional Laws of the Republic of Azerbaijan on amendments to the Constitution of the Republic of Azerbaijan are submitted to the President of the Republic of Azerbaijan both after the first voting and after the second voting.




IV. Constitutional Laws of the Republic of Azerbaijan on amendments to the Constitution of the Republic of Azerbaijan come into force upon the signing, after the second voting by the President of the Republic of Azerbaijan.




V. Constitutional Laws of the Republic of Azerbaijan are an integral part of the Constitution of the Republic of Azerbaijan and they must not contradict the main text of the Constitution of the Republic of Azerbaijan.



Article 157. Introduction of Amendments to the Constitution of the Republic of Azerbaijan


Amendments to the Constitution of the Republic of Azerbaijan can be put forward by the President of the Republic of Azerbaijan or at least 63 Members of the Milli Majlis of the Republic of Azerbaijan.



Article 158. Limitation on Initiative on Introduction of Amendments to the Constitution of the Republic of Azerbaijan


There cannot be proposed any amendment to the Constitution of the Republic of Azerbaijan regarding the provisions in Chapter I of the present Constitution.



Transitional provisions




1. The Constitution of the Republic of Azerbaijan shall come into force after the acceptance by (referendum) on the day of official publication. The Constitution (Fundamental Law) of the Republic of Azerbaijan which was adopted on the 21st of April, 1978 loses its force on the same day.




2. The President of the Republic of Azerbaijan from the day of adopting the present Constitution and up to completing the term of office exercises the powers specified by the present Constitution for the President of the Republic of Azerbaijan.




3. Paragraph V of Article 101 of the present Constitution affects the President of the Republic of Azerbaijan elected after the adoption of the present Constitution.




4. The power of the Milli Majlis composed of the People's Deputies of the Republic of Azerbaijan by the Supreme Soviet of the Republic of Azerbaijan expires on the day of the first meeting of the newly elected Milli Majlis of the Republic of Azerbaijan.


The first meeting of the newly elected Milli Majlis of the Republic of Azerbaijan shall be held a week after election of no less than 83 Members of the Milli Majlis of the Republic of Azerbaijan. The first session of the Milli Majlis of the Republic of Azerbaijan shall last until May 31, 1996.


Article 85' of the Republic of Azerbaijan law "On Elections to the Milli Majlis of the Republic of Azerbaijan" which was adopted on August 15, 1995 shall be in force until the expiration of the power of the Milli Majlis of the Republic of Azerbaijan of the first convocation elected on the basis of the pertinent law.




5. The Cabinet of Ministers from the day of the adoption of the present Constitution has the powers specified by the present Constitution.




6. From the day of the entering into force of the present Constitution, the power of the local Soviets of the People's Deputies of the Republic of Azerbaijan expires. Powers assigned by the legislature of the Republic of Azerbaijan to the local Soviets of People's Deputies of the Republic of Azerbaijan are implemented by local organs of the executive power.




7. Within two years after the present Constitution has entered into force a law on local self-government must be passed and elections to municipalities must be held.




8. Laws and other normative-legal acts operating on the territory of the Republic of Azerbaijan from the day of the adoption of the present Constitution remain in force in the parts that do not contradict the present Constitution.




9. The courts of the Republic of Azerbaijan administer justice according to the authority and principles of the present Constitution until the present [new] Constitution enters into force.




10. Within one year from the day of the adoption of the present Constitution corresponding legislation on the status of judges, on the structure of court and court reform must be passed and judges of the Republic of Azerbaijan must be newly appointed. Until the pertinent legislation is adopted the appointment of judges to the position and their removal are realized on the basis of legislation which is operative until the present [new] Constitution enters into force.




11. After the present Constitution of the Republic of Azerbaijan has become operative, within one year a law of the Republic of Azerbaijan on the Constitutional Court of the Republic of Azerbaijan must be passed and the Constitutional Court of the Republic of Azerbaijan established. Before the Constitutional Court of the Republic of Azerbaijan has been created the authority of the Constitutional Court of the Republic of Azerbaijan specified by the present Constitution shall not be implemented. The matter specified in item 7 paragraph III of Article 130 of the present Constitution is settled by the Supreme Court of the Republic of Azerbaijan.




12. The highest court of arbitration of the Republic of Azerbaijan until the day the present Constitution comes into force, shall be titled the Economic Court of the Republic of Azerbaijan and exercises the competence specified by legislation.

